SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
1203
CAF 10-02391
PRESENT: CENTRA, J.P., FAHEY, PERADOTTO, GREEN, AND GORSKI, JJ.


IN THE MATTER OF ONONDAGA COUNTY, COMMISSIONER OF
SOCIAL SERVICES, ASSIGNEE ON BEHALF OF LARHONDA S.
CAVER, PETITIONER-RESPONDENT,

                     V                                            ORDER

MICHAEL A. COMER, RESPONDENT-APPELLANT.
(APPEAL NO. 1.)


KELLY M. CORBETT, FAYETTEVILLE, FOR RESPONDENT-APPELLANT.

LAL, GINGOLD & FRANKLIN, PLLC, SYRACUSE (NEIL M. GINGOLD OF COUNSEL),
FOR PETITIONER-RESPONDENT.


     Appeal from an order of the Family Court, Onondaga County (Martha
E. Mulroy, J.), entered October 28, 2010 in a proceeding pursuant to
Family Court Act article 4. The order, inter alia, found that
respondent willfully violated an order of child support.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:   November 10, 2011                    Patricia L. Morgan
                                                Clerk of the Court